DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

	Claims 1-2, 4-23, and 31 have been cancelled.  Claims 3, 24-28, and 30 have been amended and Claims 32-36 have been newly added as requested in the amendment filed on January 17, 2022. Following the amendment, claims 3, 24-30 and 32-36 are pending in the instant application and are under examination in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 24-30 and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is still indefinite.  The claims has been amended to qualify that “increasing” the amount of neprilysin in the brain relative to the amount before administration, and the declaration of Dr. Kay filed under 1.132 on January 17, 2022 states, “neprilysin concentrations can be determined in a live patient by measuring the amount of neprilysin in cerebrospinal fluid” (at bullet 5).  The claims, however, do not recite active steps whereby concentrations are measured in CSF; the sole active step is administering.  It is unclear whether or not the amount of neprilysin in the brain is required for infringement, or if this recitation is merely an inherent result that occurs subsequent to “administering to the patient a composition comprising a progranulin-encoding nucleotide.” This rejection affects the scope of all depending claims. 
Newly-added claims 32-36, which attempt to further limit the particular part of the brain where the increase in the amount occurs (“wherein the increase in the amount of neprilysin is in the frontal cortex, the entorhinal cortex or the hippocampus of the brain of the patient”), are indefinite.  When read in light of the specification as filed, and in light of the CSF measurements described in the Declaration (Id), it is unclear what method steps are required in order to determine an increase in these particular parts.  Alternatively, this limitation is merely an inherent effect of the sole active step – administering to the patient a composition comprising a progranulin-encoding nucleotide.  Since the claims fail to meet all three of the criteria set forth in MPEP 2173.05(g), then the newly-added claims are rejected as being indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


As currently amended, Claims 3, 24-30 and 32-36 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for reasons of record in the previous action, as applied to claims 3 and 24-31.  
On page 8 of Remarks filed January 17, 2022, Applicant asserts that the amendments “substantially limit the scope of the claims to administration of ‘a progranulin-encoding nucleotide’”. 
This is not persuasive because the specification provides written description only for SEQ ID NO:1, which is the equivalent of the mRNA sequence for granulin precursor or epithelin 1 and 2 (see nBLAST results of record).  In contrast, the claims encompass, “a composition comprising a progranulin-encoding nucleotide” (claim 3) and “a vector comprising a nucleic acid with at least 95% homology with SEQ ID NO: 1” (claim 30).   Thus, the claims encompass a genus of nucleotide molecules and the specification only describes one species within that genus.
A search for progranulin nucleotides in the GenBank nucleotide database yields 567 progranulin genomic DNA/RNA sequences, and four transcript variants just in humans.  The specification fails to provide adequate written description for a representative number of progranulin nucleic acid molecules, or nucleic acid sequences within 95% homology of SEQ ID NO:1. Therefore, the rejection is maintained.
This rejection may be obviated by writing the disclosed species, SEQ ID NO:1, into the claims.


As currently amended, Claims 3, 24-30 and 32-36 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, set forth in the previous Office action as applied to the previous claim set.  
On pages 8-10 of Remarks (Id), Applicant argues that the working Examples “clearly show that progranulin-encoding nucleotides increase the amount of neprilysin in the brain of an animal”; and, the declaration of inventor Kay states “it is well-known in the art that many other methods of administration … would result in delivery of a progranulin-encoding nucleotide in the brain.”  Applicant argues that the examiner’s arguments that the specification does not describe how neprilysin amounts can be assessed in vivo is moot in light of the amendments (Remarks, pg. 9).
While these arguments have been reviewed in full, they are not persuasive for the following reasons.  The specification discloses intrahippocampal infusion of a progranulin-expressing lentiviral vector, which is also called “ND-602” within the Figures, (Specification Example 1, pg. 26).  While Applicant argues that neprilysin concentrations in the brain can be assessed in a living patient by measuring the amounts of neprilysin in CSF (Remarks, last full paragraph of pg. 9), the claims do not recite any method steps for making these measurements.  The specification does not disclose how to determine “the increase in the amount of neprilysin is in the frontal cortex, the entorhinal cortex, or the hippocampus of the brain of the patient” with a reasonable expectation of success.  Additionally, while the specification teaches only methods comprising the progranulin-expressing lentiviral vector “ND-602”, the claims encompass any composition comprising a progranulin-encoding nucleotide or molecules having 95% identity to SEQ ID NO:1.  Thus, what is enabled by the specification is narrow compared to what is encompassed by the claims.  
The examiner maintains the position that, absent explicit guidance within the disclosure, a person having ordinary skill would have to perform undue further experimentation in order to learn how to use the method commensurate in scope with the breadth of the claims.  Additionally, although assessment of the activity neprilysin within the frontal or entorhinal cortices following administration is merely implicit and not actually required by the steps of the claim (see rejection above), if Applicant amends the claim to recite active steps, a person having ordinary skill would have to perform undue further experimentation in order to discover how to assess an “increase in the amount of neprilysin is in the frontal cortex, the entorhinal cortex, or the hippocampus of the brain of the patient” with a reasonable expectation of success. 
For all of these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


As amended, Claims 3, 24-30 and 32-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kay et al., WO2009089635A1, published on July 23, 2009 for reasons of record in the prior action, as applied to the previous claim listing.
On pages 11-12 of Remarks, Applicant argues that, as amended, the claims require the method is “for the purpose of increasing the amount of neprilysin in the brain of the patient.”  In the declaration (Id), Dr. Kay states, “it was not known before the invention described in U.S. Appl. No. 16/795,675 was made that administering a composition comprising a progranulin-encoding nucleotide to an animal would increase the amount of neprilysin in the brain.” 
While these arguments have been considered in full they are not persuasive for the following reasons.  First, the recitation that the method is “for the purpose of …” is an intended use.  Typically, no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.  Here, the recitation imposes no material difference upon the composition of the claims, nor does it impose a manipulative difference – the sole active step is administering.  The court has noted a “’whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’” (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); see MPEP 2111.04). Thus, an intended result recitation in a claim is a description of what necessarily happens as a result of the structure or actions recited in the claim, which in the instant case is what necessarily happens as a result of  administering to the patient a composition comprising a progranulin-encoding nucleotide.
Second, as stated in the previous action, the case law clearly states that something which is old does not become patentable upon the discovery of a new property.  The Kay prior art discloses throughout, “a vector comprising a nucleic acid with at least 95% homology with SEQ ID NO: 1” (see pg. 5, first paragraph; pg. 6, first sentence and last sentence before Brief Description of the Drawings).  Applicant has argued it was not known that administering a composition comprising progranulin-encoding nucleotide to an animal would increase the amount of neprilysin in the brain.  Applicant is claiming a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference. As stated in the previous action, where the claimed and prior art elements are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the composition of the prior art does not necessarily or inherently possess the characteristic property of Applicant’s claimed product. Applicant has presented no such evidence that the composition is necessarily distinct from the composition administered in the Kay prior art.
Therefore the rejection is maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649